Citation Nr: 1733836	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  13-12 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection of bilateral hearing loss.

2.  Entitlement to service connection of tinnitus.

3.  Whether new and material evidence has been submitted sufficient to reopen a claim for entitlement to service connection for residuals, fracture of right forearm (claimed as arthritis) and if so, whether service connection is warranted.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1958 to October 1960. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.   

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in April 2017.  A transcript of those proceedings is of record.

Additional relevant evidence has been received since the most recent statement of the case along with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  Therefore, the Board may properly consider such newly received evidence.  38 C.F.R. § 20.1304(c).

While the Board herein reopens the Veteran's claim for service connection for residuals, fracture of right forearm (claimed as arthritis), the merits of that claim is deferred as further development is required.  Therefore, the issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  For the Veteran's residuals, fracture of right forearm, evidence received since February 1972 including VA examination reports is not duplicative or cumulative of evidence previously received and relates to a relevant unestablished fact.

2.  The Veteran's hearing impairment has not been chronic and continuous since service and has not been otherwise etiologically related to service by competent and credible medical or lay evidence.

3.  The Veteran's tinnitus has not been chronic and continuous since service and has not been otherwise etiologically related to service by competent and credible medical or lay evidence.


CONCLUSIONS OF LAW

1.  The Veteran has submitted new and material evidence sufficient to reopen his claim for service connection for residuals, fracture of right forearm (claimed as arthritis).  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

2.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

3.  The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Veteran's initial claim for service connection for residuals, fracture of right forearm was denied in a December 1971 rating decision and that denial was confirmed in a February 1972 rating decision.  The Veteran did not file a notice of disagreement or substantive appeal and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the February 1972 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.1103.  

A previously denied claim can be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the February 1972 rating decision, new evidence has been received, including VA examination and x-ray evidence.  As this evidence was not previously before agency decisionmakers, relates to an unestablished fact necessary to substantiate the Veteran's claim, and is neither duplicative nor cumulative of evidence previously received, the Board finds it to be new and material sufficient to warrant reopening the Veteran's claim for service connection.  See Smith v. West 12 Vet. App. 312, 314-315 (1999); Shade supra; 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

II.  Service Connection - Hearing Loss and Tinnitus

The Veteran maintains that he suffers from bilateral hearing loss that is sufficiently severe to constitute a disability for VA purposes and that this condition is the result of acoustic trauma during service.  Specifically, the Veteran contends that he worked with artillery during service and was around a large explosion at one point.  He states he reported hearing loss and tinnitus during service but was told not to worry and that it would go away.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The Board has reviewed the medical and lay evidence in the Veteran's file.  The analysis to follow will focus on what the evidence shows, or fails to show, as to the relevant issues within the claims under appeal and will summarize the evidence as appropriate.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); see also Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (Absent specific evidence indicating otherwise, all evidence contained in the record at the time of the Board's decision must be presumed to have been reviewed by VA and no further proof of such review is needed).  In making its determinations as a finder of fact, the Board has the responsibility to assess the credibility and probative value of the evidence and to weigh the evidence accordingly.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

A.  Applicable Law

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability only when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385; see Palczewski v. Nicholson, 21 Vet. App.  174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).

In this case, the conditions at issue can be characterized as a "chronic disease." 38 C.F.R. § 3.309(a).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  When a chronic disease identity is established during service, (or within the applicable presumptive period), subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b).

Where the condition is not sufficiently identified as chronic or shown to be chronic during service or the presumptive period, or where chronicity is legitimately questioned, then a showing of continuity of symptomology after service is required for service connection.  38 C.F.R. §§ 3.303(b), 3.307, 3.309(a). 

Additionally, where a veteran served ninety days or more of active service, and certain "chronic diseases" manifest to a compensable degree of 10 percent or more within a year of separation, such disease shall be presumed to have been incurred during service, even though there is no evidence of such disease during service.  38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree and sufficient observation to establish chronicity during that time.  Id.

However, service connection may be granted on a direct basis for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

B.  Relevant Factual Background

Service treatment records do not contain any complaints, diagnosis or treatment for hearing loss or tinnitus and whisper tests at separation measured the Veteran's hearing at 15/15 bilaterally.  However, the Veteran's military occupational specialty (MOS) of field artillery crewman corresponds with a highly probable incidence of hazardous noise exposure.  Therefore, in-service acoustic trauma is conceded. 

In August 1999 the Veteran went for a private audiometric examination.  The audiologist noted that the Veteran reported being required to get this evaluation but did not feel that he had hearing loss, although his wife noticed problems in some situations.  Audiometric data appears to show hearing loss between 2000 hz and 4000 hz and the Veteran was assessed with moderate notched configuration hearing loss above 1500 hz bilaterally.

January 2001 treatment records show the Veteran complained of hearing loss and pain in his ears. 

March 2007 treatment records show the Veteran reported decreased hearing, ear pain and bleeding after a tire tube he was blowing up exploded.  He was assessed with hearing loss secondary to high impact noise.

June 2009 treatment records state the Veteran's hearing is mildly decreased.

The Veteran underwent a VA audiological examination in March 2010 to assess his hearing loss.  The Veteran reported that his tinnitus began during his job driving a truck after separation from service.  Upon examination, speech reception thresholds were obtained at 68 and 66 dB and the Veteran responded correctly with talk over at approximately 65 dB.  However, the best pure tone threshold was at 95 dB in the right ear and 90 dB in the left ear.  The Veteran was instructed twice with no change in responses.  The Veteran's responses to pure tone or speech testing were deemed unsuitable for rating purposes.  In an addendum opinion the examiner stated that he could not render an opinion as to the etiology of the Veteran's hearing loss or tinnitus.

In August 2010 the Veteran underwent a private audiological evaluation.  The Veteran's audiogram was reported to indicate profound hearing loss with only vibrotactile findings, which was not at all consistent with his the rest of his examination.  The examiner noted that the Veteran "was obviously hearing me speaking in no more than a 40-60 dB range, and as I would lower my voice and continue conversation, he was able to easily hear me." The examiner opined that the audiogram results are not useful and recommended retesting at a later date.

An August 2011 audiological consultation noted that the Veteran was last seen for in 2010 and reported no changes in hearing since then.  The Veteran was accompanied by his brother and the two were observed in the waiting area prior to testing talking at what appeared normal conversational level.  Audiometric evaluation again showed inconsistent findings with speech awareness thresholds recorded bilaterally at 45dBHL by observation of the Veteran shaking his head.  The physician was unable to obtain speech reception thresholds (SRTs) as he was unable to gain the Veteran's cooperation.  No pure tones were volunteered under 95dB and the PTA was 100dB right and 102dB left.  Word recognition ability was assessed with the CID W-22 short list of 10 words by monitored live voice with a presentation level of 70dBHL and the Veteran scored 50% right and 50% left.  The physician attempted to re-instruct the Veteran regarding assessment and no improvement was shown.  His brother indicated that he needs hearing aids however even under headphones the Veteran would not respond.

In December 2012 the Veteran underwent another VA audiological examination.  Again, puretone threshold testing could not be completed as the Veteran did not respond to any pure tone stimulus in the left ear and the very few responses in the right ear, which was not consistent with previous evaluations, immittance testing or speech recognition thresholds.  Test results were deemed to be invalid for rating purposes and not indicative of organic hearing loss as speech reception threshold and pure tone average showed highly inconsistent responses which invalidated the audiological testing.  The examiner stated that they could not provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation as the Veteran did not respond appropriately during the examination and there remained uncertainty as to his current degree of hearing loss.   Addressing the Veteran's tinnitus, the report contains the Veteran's reports of intermittent tinnitus that has been present since he was a truck driver after the military.  He states it occurs weekly, lasting minutes.  The examiner opined that it is less likely than not that tinnitus was caused by or a result of military noise exposure as the Veteran reported that the tinnitus started after separation from the military.

A June 2013 private audiological evaluation indicated that pure tone air and bone conduction tests show a profound sensorineural loss at right ear and cochlear function at left ear.  However, speech thresholds and word discrimination scores could not be obtained and immittance results indicated normal middle ear functions in both ears.  The Veteran was diagnosed with profound sensorineural hearing loss, AD.  No response, AS.

An October 2014 VA audiological consultation again found that the Veteran's admitted pure tone thresholds were elevated compared to his SRTs and his ability to hear the physician during conversation in the booth without hearing aids.  So while admitted thresholds showed a moderate to profound hearing loss in both ears, immittance testing revealed normal air pressure and compliance for both ear and acoustic reflex thresholds were absent bilaterally.  The audiologist stated "I don't deny he (the Veteran) has hearing loss; admitted thresholds were likely suprathreshold.  The Veteran will need to cooperate with test procedures before new hearing aids can be considered."


C.  Analysis and Findings

Based on consideration of the evidence of record, the Board finds that the criteria for service connection have not been met as to hearing loss or tinnitus.  

While the Veteran has repeatedly been found to have a hearing impairment, a hearing loss disability for VA compensation purposes can only be predicated upon valid puretone threshold testing showing the requisite level of severity.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  In this case the Veteran has had several VA and private examinations and assessments during the appeal period that indicate over reporting and lack of cooperation on the Veteran's testing and results that have been deemed invalid and cannot be used to establish the presence of a current disability.  The only audiographic findings that appear to show puretone thresholds sufficient to constitute a disability are from 1999, 10 years before the appeal period.  The Board doubts that such findings can constitute a current disability, given the amount of time between the test and the appeal period, especially as the testing methodology is unclear.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); cf. Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013) (the Board must consider evidence of a "recent" diagnosis made prior to the filing of a claim).

The Veteran's assertions that the VA examinations were inadequate are acknowledged, but the record shows that audiological testings were incomplete and inconclusive because of the Veteran's lack of cooperation or excessive animation.  The Veteran has a duty to assist with the development and the adjudication of his claim.  The Veteran's lack of sufficient cooperation is a factor in the determination to adjudicate this matter without further development. 

The Veteran has stated that his tinnitus prevents him from being able to comply with his testing instructions.  This argument is not supported by medical opinion however, especially in light of the fact that many Veterans presenting with hearing loss and tinnitus are evaluated under the same procedures.  

Even if the Board were to find that a current disability exists, there is no competent medical evidence relating the Veteran's hearing loss or tinnitus to his service.  As none of the medical examiners have been able to elicit valid test results from the Veteran there is doubt as to the nature and severity of his condition.  Thus, any attempts to opine as to the etiology of the Veteran's condition would be speculative.  See March 2010 and December 2012 VA examinations.  As this pattern has recurred over several VA and private examinations the Board does not find that further examination is warranted and the duty to assist the Veteran has been satisfied.  

While the Veteran, as a lay person, is competent to report observable symptomatology, including diminished hearing ability and tinnitus, he lacks the medical training and expertise necessary to provide a probative opinion on the medically complex issue such as the etiology of either condition and is not capable of determining whether his hearing impairment constitutes a disability for VA purposes.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Palczewski v. Nicholson, 21 Vet. App.  174, 178-80 (2007).  Therefore, while the Veteran is competent to self-diagnose tinnitus, he is not considered medically qualified to associate his hearing loss and tinnitus to service.

Moreover, the evidence of record does not show that the Veteran's hearing loss initially manifested during service, within a year of separation or for many years thereafter and the Veteran has not reported that his hearing loss has been chronic and continuous since service.  See November 2009 Veteran statement indicating resolution of hearing loss; August 1999 treatment records noting the Veteran denied having current hearing loss.  As such, service connection cannot be presumptively based on the existence of a chronic condition.   38 C.F.R. §§ 3.307, 3.309.  

Likewise, while the Veteran has stated that his tinnitus began during service, he has also reported to physicians that his tinnitus did not begin until after service when he was working as a truck driver.  Moreover, the record does not contain reports of tinnitus for many years after the Veteran began being tested for and complaining of hearing loss in 1999.  As such, the Board does not find the Veteran to be a sufficiently reliable historian as to the chronicity of his tinnitus symptomatology since service to meet the criteria for service connection for a chronic disease.  38 C.F.R. §§ 3.307, 3.309; see Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (when considering whether lay evidence is credible, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence).

For the reasons set forth above, the preponderance of the evidence is against a finding that the Veteran's hearing impairment or tinnitus is related to service. Accordingly, service connection is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

The Veteran's request to reopen a claim for service connection for residuals, fracture of right forearm (claimed as arthritis) is granted.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

Service treatment records show the Veteran injured his right forearm.  The Veteran contends that he suffers residual pain and arthritis from this injury.  The Veteran underwent a VA examination to assess the nature and etiology of any right arm condition.  The examiner diagnosed right wrist strain and stated that it is less likely than not that the current right wrist and arm condition is related to the injury which happened more than 50 years ago.  However no rationale was provided for the opinion.  Moreover, at his Board hearing the Veteran expressed concern that the examination was not thorough enough to adequately assess his condition.   When VA undertakes to provide a medical examination, it must ensure that the examination and opinions therein are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In light of the foregoing the Board finds that a new examination is necessary in order to determine whether any existing right forearm condition initially manifested during active duty or is otherwise etiologically related to service.  38 U.S.C. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).  Additionally, any outstanding VA treatment records should be obtained and associated with the Veteran's file.  See 38 U.S.C.A. § 5103A(c).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's outstanding VA treatment records. 

2.  Then schedule the Veteran for an examination by an appropriate VA medical professional in order to determine whether the Veteran has a current right forearm disability and if so, whether it is at least as likely as not that any such condition is related to or had its onset during service.  

The examiner should review the Veteran's claims file, conduct any necessary testing,  and provide an explanation for all elements of his/her opinion, citing to clinical findings, claims file documents, and/or medical literature as appropriate.  

3.  Then readjudicate the issue on appeal. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


